—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered January 23, 1996, which denied third-party *59defendant’s motion for a change of venue to Westchester County, unanimously affirmed, without costs.
Appellants concede that New York County is a proper venue. The motion therefore was addressed to the sound discretion of the IAS Court, and there was no improvident exercise of such discretion (Hartigan v Kurian, 224 AD2d 299). There was an insufficient showing that nonparty material witnesses would be inconvenienced by trial of this action in New York County (see, Heinemann v Grunfeld, 224 AD2d 204; Klugman v Food Emporium, 226 AD2d 321). We have considered appellants’ remaining arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.